Citation Nr: 1008380	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative right knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1949 to November 
1952, September 1953 to April 1956, and August 1957 to 
September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida  

In November 2008, the Board remanded the issue for additional 
development.  That development has been accomplished to the 
extent possible and the appeal is ready for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The right knee disability has been productive of 
subjective complaints of pain; objectively, the evidence 
shows flexion to no worse than 108 degrees, and full 
extension.  

2.  Slight, but not moderate instability of the right knee 
has been shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
postoperative right knee with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5259 (2009).

2.  The criteria for a separate 10 percent rating, but no 
more, for right knee instability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DC 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, a veteran must also 
have limitation of motion which at least meets the criteria 
for a zero-percent rating under DC 5260 (flexion limited to 
60 degrees or less) or DC 5261 (extension limited to 5 
degrees or more) in order to obtain a separate rating for 
arthritis.

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint. VAOPGCPREC 09-04.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

The Veteran is claiming entitlement to an increased rating 
for his postoperative right knee with degenerative joint 
disease.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's right knee disability is rated as 10 percent 
disabling pursuant to DC 5259, which is the maximum rating 
allowed under that diagnostic code.  The Board has considered 
whether separate ratings are warranted under DCs 5256 
(ankylosis), 5257 (instability), 5258 (dislocated cartilage), 
5260 (limitation of flexion), 5261 (limitation of extension), 
and 5262 (malunion of the tibia and fibula).  

In order to warrant separate ratings, the evidence must show: 

*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 degrees 
(30 percent under DC 5256); 
*	dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20 percent 
under DC 5258); 
*	limitation of flexion to 45 degrees (10 percent under DC 
5260); 
*	limitation of extension to 10 degrees (10 percent under 
DC 5261); or 
*	malunion of the tibia and fibula, of either lower 
extremity, with slight knee or ankle disability (10 
percent under DC 5262).

As an initial matter, the Board notes that the Veteran 
underwent a VA examination in December 2002.  Additional 
clinical records have been associated with the file.  In a 
November 2008 remand, the Board ordered that another 
examination be undertaken; however, the Veteran failed to 
report for two scheduled examinations.  

In an August 2009 Report of Contact, he indicated that he 
would not report for another examination and reflected that 
he desired to withdraw his claim.  Nonetheless, nothing was 
submitted in writing by either the Veteran or his 
representative withdrawing the claim.  In fact, the service 
representative submitted both a VA Form 646 and an Informal 
Brief Presentation.  Therefore, the Board considers that the 
claim is still on appeal and will be decided on the record.

First, ankylosis, defined as a fixation of the joint, has not 
been shown.  In a December 2002 VA examination, range of 
motion was reported as right knee extension to 3 degrees 
short of full extension and the flexion was to 110 degrees.  
In June 2003, a physical therapist measured full range of 
motion.  In March 2007, flexion was reported to 108 degrees.  
In March 2009, range of motion was reported as normal.  Thus, 
the evidence does not support a rating under DC 5256 for knee 
ankylosis.

Next, the Board also notes that the evidence does not show 
cartilage dislocation, a threshold component under DC 5258.  
Specifically, turning again to the September 2002 VA 
examination, the Veteran reported within the previous few 
years the right knee had some catching and clicking and that 
it had a tendency to want to give out on him; however, the 
evidence does not show cartilage dislocation or any symptoms 
reasonably attributed thereto.  Further, his reported 
episodes do not rise to the level of "frequent" as 
anticipated by the regulations.  Moreover, it does not appear 
that he had been treated for the knee actually giving-away, 
such as for a fall.

With regards to higher ratings for limitation of motion under 
DCs 5260 and 5261, as noted above, the December 2002 VA 
examination report revealed range of motion spanning from 
three degrees short of full extension to 110 degrees (0-140 
is anatomically normal).  At the June 2003 VA physical 
therapy session, the therapist measured full range of motion.  
In March 2007 his flexion was measured to 108 degrees, though 
in March 2009 his range of motion was considered normal.  

While some limitation of flexion and extension were noted, 
the evidence does not support a rating under DCs 5260 and 
5261 for his right knee disability based on limitation of 
motion.  Flexion of the right knee has not been shown to be 
limited to 45 degrees in order to warrant a 10 percent rating 
under DC 5260.  Likewise, the medical evidence showed that he 
had extension only lacking 3 degrees, and, therefore, did not 
meet the criteria for a rating under DC 5261.

In this case, the Board acknowledges the Veteran's complaints 
of pain in his right knee daily.  In March 2009 the Veteran 
reported that because of his knee pain he was not walking as 
often.  However, even considering pain, the evidence still 
does not show a limitation of motion that more nearly 
approximates the criteria for a compensable rating.

Under DC 5262, malunion of the tibia and fibula of either 
lower extremity requiring a brace warrants a 10 percent 
evaluation if there is a slight knee or ankle disability.  As 
malunion of the tibia and fibula has not been demonstrated, 
this diagnostic code is not for application.

The Board has additionally considered whether the Veteran is 
entitled to a separate compensable rating for right knee 
instability, pursuant to DC 5257.  In April 2003, the 
Veteran's complained that his right knee gave away but he had 
not fallen.  He also reported he was usually able to walk 4 
miles without difficulty.  Upon objective examination the 
examiner found stability normal with negative McMurray's, no 
drawer sign, no effusion and normal flexion and extension.  

In a June 2003 VA orthopedics consultation, the Veteran 
reported that his knee began to give out about 6 months 
prior.  While he used to walk 4 miles a day, he had had to 
cut that down.  The treating surgeon found upon objective 
examination full range of motion with moderate crepitation, 
though no effusion, no instability, and negative McMurray 
sign.  At the VA orthopedic lab that same day, he was 
measured, fitted, and issued a right medium wraparound hinged 
knee brace.  A December 2004 VA ambulatory note contained the 
observation he was wearing that brace and he reported it was 
for the right knee instability.  

Given the above findings, the evidence supports a finding of 
right knee instability.  However, the evidence does not show 
subluxation or more than slight lateral instability, 
precluding a rating in excess of 10 percent.  In so finding, 
it is noted that factors of functional limitation are not for 
consideration in evaluating a knee disability under DC 5257, 
because such code section is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disability according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's knee disability has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination report and clinical evidence) 
directly address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied, except to the extent that a separate rating 
is warranted for instability.

Next, the Board has considered whether the Veteran is 
entitled to referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b).  In this three-step 
inquiry, the Board must first determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board must 
determine if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology.  

If this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  

If the Board determines that the schedular evaluation does 
not contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred for completion of the third step -- to determine 
whether, to accord justice, an extraschedular rating must be 
assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008)  

In this instance, the Veteran's complaints of pain and slight 
instability are clearly accounted for in the right knee 10 
percent evaluations which compensate for the postoperative 
degenerative joint disease, objectively confirmed pain, and 
instability.  The Board finds the diagnostic codes adequately 
address his symptoms.  He has not claimed any hospitalization 
because of his right knee disabilities and the evidence shows 
only outpatient treatment.  

Moreover, the Veteran reported he had retired from his 
previous employment in the early 1990's, therefore, he did 
not attribute any lost employment time to the right knee for 
this rating period.  As such, the schedular criteria 
adequately describes the current disability levels and 
symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant may provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

For an increased-compensation claim, § 5103(a) requires that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2002, prior to the RO decision that is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence. He was sent follow-
up notices in August 2005 and December 2008, and his claim 
was readjudicated in the December 2009 supplemental statement 
of the case.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accompanying his 2002 claim, the Veteran submitted a 
completed release for private treatment records, which have 
been obtained.  He did not identify or request VA to obtain 
any other private records.  The Board notes that he submitted 
several Freedom of Information Act (FOIA) requests to obtain 
complete copies of the claims file and for additional copies 
of rating decisions.  Board personnel responded in November 
2005 to the most recent request, noting that the pages mailed 
to the Veteran numbered 675 pages.  

The Board finds that the Veteran was aware of the contents of 
the claims file as it arrived at the Board for its review.  
He did not respond to the 2008 and 2009 notification letters 
by requesting that any other treatment records be obtained.  
The RO obtained VA outpatient records dated June 2001 to July 
2009.  He was afforded a VA examination in December 2002.  
The Board finds that examination was sufficient as it noted 
his complaints and medical history, contained an objective 
examination, and reported those findings and contained the 
examiner's diagnoses.  As noted above, he was scheduled for 
another VA examination in April 2009 but twice canceled the 
appointments.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 




ORDER

A rating in excess of 10 percent for postoperative right knee 
with degenerative joint disease is denied.

A separate 10 percent rating, but no more, right knee 
instability is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


